               19-23185-rdd       Doc 128-4        Filed 09/06/19 Entered 09/06/19 15:30:14                  Exhibit
                                                     Exhibit D Pg 1 of 2                                         June [day], 2019
                                                NOTICE OF DATA BREACH
Dear [first last],
         We are writing to notify you about a data privacy incident involving Retrieval-Masters Creditors Bureau, Inc. (d/b/a
American Medical Collection Agency) (the “company”). You are receiving this letter because we processed certain of your
data in connection with a debt collection. This letter is not for collection of a debt.
What Happened?
        On March 20, 2019, the company received notice of a possible security compromise of our web payments page
from an independent third-party compliance firm that works with credit card companies. We have recently learned, after an
external forensics review, that an unauthorized user had access to our system between August 1, 2018 and March 30, 2019,
and cannot rule out the possibility that the personal information on our system was at risk during the attack.
What Information Was Involved?
         The information on our system that was compromised may have included your: first and last name, [Letter Merge
to select from the following Social Security Number, date of birth, name of lab or medical service provider, date of
medical service, referring doctor, certain other medical information, but not test results, credit card number used in
connection with paying a debt identified by us, bank account information (but not any bank passcodes or security
questions) used in connection with paying a debt identified by us.]
What We Are Doing?
         Upon receiving the March 20 notice described above, we took down our web payments page on March 22, 2019,
and migrated it to a third party vendor, and retained a computer security consulting firm to advise on, and implement, steps
to increase our systems’ security. We have also advised law enforcement of this incident.
         We have also arranged to provide you with 24 months of complimentary credit monitoring and identity theft
mitigation services. You have until September 30, 2019 to activate this complimentary product. To activate this service or
to understand what is provided, please go to www.myservices.equifax.com/silver and enter the following Activation Code
(code: [Insert activation code per individual]) where indicated, and follow the enrollment directions. Once enrolled, please
click the “View My Product” button to access the product features.
What You Can Do.
         Monitoring. Given the nature of the information potentially exposed, as a precautionary measure, we recommend
that you remain vigilant for fraud and identity theft by reviewing and monitoring your account statements and credit reports
closely. If you detect any suspicious activity on an account, you should promptly notify the financial institution or company
with which the account is maintained. You are also entitled to a free credit report every twelve months from each of the
agencies listed below by visiting www.annualcreditreport.com/requestReport/landingPage.action or calling the following
toll free number: 1-877-322-8228. A printable, mailed version of the request form is available here:
https://www.consumer.ftc.gov/files/articles/pdf/pdf-0093-annual-report-request-form.pdf. Or, you can elect to purchase a
copy of your credit report by contacting one of the three national credit reporting agencies. Contact information for the
three national credit reporting agencies is provided below:
               Equifax                              Experian                                TransUnion
  Equifax Information Services LLC                P.O. Box 4500                   Fraud Victim Assistance Division
          P.O. Box 740241                        Allen, TX 75013                           P.O. Box 2000
         Atlanta, GA 30374                       1-888-397-3742                          Chester, PA 19016
           1-800-685-1111                      www.experian.com/help                      1-800-916-8800
  www.equifax.com/personal/credit-                                                www.transunion.com/credit-help
            report-services
         Identity Theft. Contact information for the Federal Trade Commission (“FTC”) is included in this letter. If you
believe you are the victim of identity theft or have reason to believe your personal information has been misused, you should
immediately contact the FTC, the Attorney General's office in your state and/or local law enforcement – they can provide
information about preventing identity theft. You also have the right to obtain a police report regarding this breach. You should
obtain a copy of the police report in case you’re asked to provide copies to creditors to correct your records. You can contact the
FTC and the three credit reporting agencies mentioned above to learn more about fraud alerts and security freezes.

                                                                                                                       EXHIBIT
1251092.02-NYCSR01A - MSW

                                                                                                                       _____
                                                                                                                         D
              19-23185-rdd       Doc 128-4        Filed 09/06/19      Entered 09/06/19 15:30:14            Exhibit
                                            Exhibit600
Federal Trade Commission, Consumer Response Center, D Pennsylvania
                                                       Pg 2 of 2 Avenue, NW, Washington, DC 20580; 1-877-
IDTHEFT (438-4338); www.ftc.gov/idtheft.
\

If you are a resident of Maryland, North Carolina, Iowa, Oregon or Vermont, you may contact and obtain information
regarding identity theft from your state attorney general at:
    • Maryland Attorney General's Office, 200 St. Paul Place, Baltimore, MD 21202, 1-888-743-0023,
        www.oag.state.md.us
    • North Carolina Attorney General's Office, 9001 Mail Service Center, Raleigh, NC 27699, 1-919-716-6400 / 1-877-
        566-7226, www.ncdoj.gov;
    • Iowa Attorney’s General Office, Hoover State Office Building, 1305 E. Walnut Street, Des Moines, IA 50319, 1-
        515-281-5164, www.iowaattorneygeneral.gov
    • Oregon Attorney General’s Office, contact the Oregon Department of Justice, 1162 Court Street, NE, Salem, OR
        97301, 1-877-877-9392, www.doj.state.or.us;
    • Vermont Attorney General’s Office, 109 State Street, Montpelier, VT 05609, 1-802-828-3171,
        https://ago.vermont.gov/
          Fraud Alerts. Further, you may contact any one of the three credit bureaus listed above (Equifax, Experian, or
TransUnion) and place a fraud alert on your credit report file. A fraud alert tells creditors that you may be the victim of
identity theft, so creditors may take extra steps to validate your identity before opening a new account or changing your
existing accounts (for that reason, it may delay obtaining credit). There are two types of fraud alerts you can place on your
credit report to put your creditors on notice that you may be a victim of fraud—an initial alert and an extended alert. An
initial fraud alert is free and stays on your credit report for at least one year. You may have an extended alert placed on your
credit report if you have already been a victim of identity theft with the appropriate documentary proof. An extended fraud
alert stays on your credit report for seven years.
         Security Freezes. You have the right to put a credit freeze, also known as a security freeze, on your credit file, free
of charge. Security freezes restrict access to your credit report, making it harder for identity thieves to open new accounts in
your name. If you place a security freeze, potential creditors and other third parties will not be able to access your credit
report unless you temporarily lift the freeze. Therefore, using a security freeze may delay your ability to obtain credit.
Unlike a fraud alert, you must separately place a security freeze on your credit file at each of the three credit reporting
agencies (Equifax, Experian, and TransUnion). For further information and to place a security freeze, contact each of the
credit reporting agencies below:
        •    Equifax Security Freeze, P.O. Box 105788, Atlanta, GA 30348, 1-800-685-1111
             www.equifax.com/personal/credit-report-services
        •    Experian Security Freeze, P.O. Box 9554, Allen, TX 75013, 1-800-397-3742, www.experian.com/help
        •    TransUnion, P.O. Box 160, Woodlyn, PA 19094, 1-888-909-8872, www.transunion.com/credit-freeze
If you request a security freeze online or by phone, the agency must place the freeze within one business day. A security
freeze remains in place until you ask the credit bureaus to temporarily lift it (so that a specific entity or individual can
access your credit report) or remove it altogether. If you request a temporary lift or removal of the security freeze online or
by phone, the agency must lift it within one hour. If you make your request to place, lift, or remove the freeze by mail, the
agency must place, lift, or remove the freeze within three business days after it gets your request.
For More Information.
        We remain committed to systems security, data privacy, and the protection of personal information. If you have any
questions or concerns, please call 1-844-624-5583, or write us at Retrieval-Masters Creditors Bureau, Inc., 4 Westchester
Plaza, Suite 110 (Overnight Mail), PO Box 160 (Regular Mail) Elmsford, NY 10523 for further information, including the
type of personal information we maintain and whether we have maintained information about you.

Sincerely,
Retrieval-Masters Creditors Bureau, Inc.




                                                               2
1251092.02-NYCSR01A - MSW
